





January 2, 2019


Julie Murphy


Dear Ms. Murphy:


Rimini Street, Inc. ("Rimini Street") is pleased to confirm our offer of
employment to you as SVP & Chief People Officer, reporting to Seth Ravin. The
SVP & Chief People Officer, job description is enclosed. You will be based in
the Pleasanton, CA office with a targeted start date of February 4, 2019 ("Start
Date").


Your annual salary is $300,000.00, which per pay period is $12,500.00, paid
semi-monthly, subject to required withholding and deductions. You will have the
opportunity to participate in the Company Bonus Plan at a target bonus of 50% of
your annual salary at 100% achievement of all objectives, with the ability to
earn more with over-achievement. The Company Bonus Program terms and conditions
are described in Exhibit A.


Subject to the approval of Rimini Street’s Board of Directors (“Board”), you
shall be granted an option (the “option”) to purchase  125,000 shares of Rimini
Street Common Stock, at an exercise price equal to the fair market value of such
shares on the date of the grant as determined by the Board. The option shall be
granted pursuant to and upon the terms set forth in the Rimini Street, Inc. 2013
Equity Incentive Plan (“Stock Option Agreement”). So long as you remain actively
employed by Rimini Street, the Option shall vest ratably on the first, second,
and third anniversaries of the grant date. You will be required to agree to all
terms and conditions within the Notice of Stock Option Grant and Stock Option
Agreement in order to participate in the program. Once your grant has been
approved by the Board, E*TRADE will send you an email notifying you to open your
account and review/accept your award.
 
As a regular employee working at least 30 hours per week, you are also eligible
to participate in our comprehensive benefits program, summarized in the attached
Employee Benefits Guide.


This Offer of Employment supersedes any other offer and is made conditioned
upon:
•
Acceptable results from a background and reference check as well as verification
of your employment history.

•
Providing verification of your eligibility for employment in the United States.

•
Please be advised that, while you may decline employment verification with your
current employer at this time, we reserve the right to verify your current
employment after your start date. 

As well as your acceptance and execution of the following documents:
•
The Rimini Street Employee Intellectual Property and Confidentiality Agreement

•
Acceptable Use Policy

•
Acknowledgment of the Employee Handbook

This offer is based on your individual skills and talent, and not based on a
desire to benefit from any trade secrets, proprietary or confidential
information and materials belonging to third parties ("Third Party Confidential
Information"). In fact, you are not permitted to bring to Rimini Street, nor use
at Rimini





--------------------------------------------------------------------------------





Street, any Third Party Confidential Information. Rimini Street respects Third
Party Confidential Information of others. 


This offer will expire on January 4, 2019 at 5:00 PM Pacific Time, and is not
meant to be construed as an employment contract. Your employment with Rimini
Street will be "at will", meaning that either you or Rimini Street can terminate
your employment at any time, for any reason or no reason.


To accept this Offer of Employment and this position, kindly sign below. Upon
acknowledgement of your acceptance, you will receive instructions to complete
the required documents, payroll and benefit information, and other items as
appropriate for your new position.


We look forward to working with you to redefine enterprise software support at
Rimini Street!


Regards,
 
Seth A. Ravin, CEO
 





